 
 
I 
108th CONGRESS 2d Session 
H. R. 4971 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. Maloney (for herself, Ms. Lee, Ms. Watson, Mr. Jackson of Illinois, Mr. Clay, Ms. Eddie Bernice Johnson of Texas, Mr. Crowley, Mr. Davis of Illinois, Mr. Owens, Ms. Jackson-Lee of Texas, Mr. Chandler, Ms. McCarthy of Missouri, Mr. Grijalva, Mr. Sherman, Mr. McDermott, Mr. Conyers, Mr. Sanders, and Mr. Meeks of New York) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Rules of the House of Representatives to prohibit behavior that threatens that institution, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restoring Democracy to the U.S. Congress Act of 2004. 
2.Findings and purpose 
(a)FindingsCongress finds that, while the United States is endeavoring to bring democracy to countries such as Iraq and Afghanistan, recent events in the Congress have battered the pillars of our democratic system here at home within the world’s greatest deliberative body. 
(b)PurposeThe purpose of this Act is to stop this loss of democracy here at home and prevent further occurrences of recent injustices including— 
(1)barring Members appointed to conference committees from attending meetings of those committees; 
(2)calling the Capitol Police to forcibly remove Members from legislative meetings; 
(3)extending the time limit on recorded votes from minutes to hours to alter the outcome; 
(4)attaching special-interest amendments to conference reports that have not been the subject of hearings or votes in either House or contained in the underlying legislation as passed either House; 
(5)redrawing congressional districts for partisan political gains in between censuses; 
(6)requiring Members to vote on legislation that has not been circulated or read; 
(7)allegedly offering a bribe on the House floor; 
(8)allegedly stealing confidential documents from a committee’s computer server; and 
(9)spending committee funds to pay for mass mail communications to individual Members’ districts. 
3.Time limit on roll call votesThe last sentence of clause 2(a) of rule XX of the House of Representatives is amended by inserting and, except by unanimous consent or mutual agreement of the majority and minority leaders, the maximum time shall be 17 minutes before the period at the end. 
4.Actual voting required in conference committee meetings Clause 8(a) of rule XXII of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(3) It shall not be in order to consider a conference report unless the senior manager from the majority party on the part of the House as so designated for that purpose by the majority leader and the senior manager from the minority party on the part of the House as so designated for that purpose by the minority leader include in the statement of managers accompanying such conference report a signed statement that all House managers have been afforded an opportunity at a meeting of the committee on conference to vote on all amendments and other propositions considered by that committee.. 
5.Germaneness requirement for conference reports may not be waivedClause 6(c) of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(3)a rule or order that would prevent a Member from making a point of order against nongermane matter in a conference agreement pursuant to clause 9 of rule XXII.. 
6.Removal of Members from committee meetingsClause 3 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(g) The duty to forcibly remove a Member, Delegate, or Resident Commissioner from any committee meeting room shall reside exclusively with the Sergeant-at-Arms and such removal may only be executed at the request of any other such individual.. 
7.Limit on redistricting after an apportionment of RepresentativesThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by adding at the end the following: A State that has been redistricted in the manner provided by the law thereof after an apportionment under section 22(a) of the Act entitled `An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress', approved June 18, 1929 (2 U.S.C. 2a), may not be so redistricted until after the next apportionment of Representatives under such section 22(a), unless the State is ordered by a Federal court to conduct such subsequent redistricting in order to comply with the Constitution of the United States or to enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.).. 
8.Availability of legislation on the InternetClause 6(c) of rule XIII of the Rules of the House of Representatives is amended by striking the period at the end of subparagraph (2) and inserting a semicolon and by adding at the end the following new subparagraph:  
 
(3) a rule or order eliminating the reading in full of any bill, resolution, conference report, or amendment unless such measure is available to all Members and made available to the general public by means of the Internet for at least 24 hours before its consideration.. 
9.Bribery prohibited on House floorThe Congress hereby reiterates that the bribery of a Member of Congress on the floor of the House of Representatives or the Senate is a violation of section 201 (bribery of public officials and witnesses) of title 18, United States Code, and should be prosecuted whenever it occurs. 
10.Hacking into other Members’ computer files prohibitedCongress hereby reiterates that accessing a computer of a Member of Congress without authorization or exceeding authorized access is a violation of section 1030 (fraud and related activity in connection with computers) of title 18, United States Code, and should be prosecuted whenever it occurs. 
11.Cap on Mailing Expenses of CommitteesRule X of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
12.No Committee may expend more than $25,000 for mailing expenses during a session of Congress.. 
12.Requiring at least one-third of Committee budget to be provided to minorityRule X of the Rules of the House of Representatives, as amended by section 11, is further amended by adding at the end the following new clause: 
 
13.Of the total amounts provided to any Committee for its expenses (including expenses for staff) during a session of Congress, 1/3 of such amount, or such greater percentage as may be agreed to by the chair and ranking minority member of the Committee, shall be expended at the direction of the ranking minority member.. 
13. Exercise of rulemaking powersThe provisions of this Act are enacted by the Congress— 
(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.  
 
